Abatement Order filed May 12, 2015




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00174-CV
                                   ____________

                    TRACEY LYNN FREEZIA, Appellant

                                        V.

       IS STORAGE VENTURE, LLC, JLE INVESTORS, INC. D/B/A
       ASSOCIATED MORTGAGE INVESTORS, POST OAK BANK, N.A.,
                  AND JAMES L. EMERSON, Appellees


                    On Appeal from the 281st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-20372

                            ABATEMENT ORDER

      This is an appeal from a judgment signed February 7, 2014. It appears from
the record that the judgment is not final. Specifically, the record does not contain
an order or judgment that disposes of or severs James L. Emerson’s counterclaims
against Tracey Lynn Freezia.
      The Texas Supreme Court has advised that if an appellate court is uncertain
about the intent of an order to finally dispose of all claims and parties, it can abate
the appeal to permit clarification by the trial court. See Lehmann v. Har-Con Corp.,
39 S.W.3d 191, 206 (Tex. 2001). Texas Rule of Appellate Procedure 27.2 provides
as follows:
      The appellate court may allow an appealed order that is not final to be
      modified so as to be made final and may allow the modified order and
      all proceedings relating to it to be included in a supplemental record.

Tex. R. App. P. 27.2.

      Accordingly, we order the case abated and remanded to the trial court for a
period of thirty days so that the trial court may clarify whether the summary
judgments are final and to permit the parties to obtain an order or orders disposing
of the counterclaims against Tracey Lynn Freezia, if necessary. A supplemental
clerk=s record containing the trial court’s clarifying order(s) shall be filed with the
clerk of this court within 45 days of the date of this order.
      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
supplemental clerk’s record is filed in this court. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may
reinstate the appeal on its own motion.


                                    PER CURIAM


Panel consists of Justices Jamison, Busby and Brown.